         Case 1:21-mj-00181-ZMF Document 1-1 Filed 01/28/21 Page 1 of 7




                                   STATEMENT OF FACTS

        Your affiant, Amie C. Stemen, Special Agent with the Federal Bureau of Investigation
(“FBI”), is one of the agents assigned to an ongoing investigation of riots and civil disorder that
occurred on January 6, 2021 in and around the United States Capitol grounds by the FBI, United
States Capitol Police (“USCP), Metropolitan Police Department (“MPD”) and other law
enforcement agencies. I have been a Special Agent with the FBI since May 2011. I am presently
assigned to the Washington Field Office’s International Corruption Squad. Since I became
involved in this investigation on January 6, 2021, I have reviewed public tips, publicly available
photos and video, and relevant documents, among other things. As a special agent with the FBI, I
am authorized by law or by a Government agency to engage in or supervise the prevention,
detention, investigation, or prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification are allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
         Case 1:21-mj-00181-ZMF Document 1-1 Filed 01/28/21 Page 2 of 7




President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        On January 15, 2021, Agents interviewed Individual 1. During the interview, Individual 1
provided the Agents with a copy of the group text message exchange, which included messages
from the person Individual 1 believed to be “Jason”, Individual 1, Jenna RYAN, Katherine
SCHWAB, and Individual 4 (hereinafter “the group”). (Agent Note: Individual 1 provided
“Jason’s” phone number to the interviewing Agents. After the interview, agents conducted
database checks on the phone number and identified the phone number as belonging to JASON
HYLAND (hereinafter “HYLAND”)). On January 5, 2021, HYLAND sent a message to the group
with the subject, Patriot flight. The message stated, “Thanks for joining me to DC to stand up for
America. This will be historic – no matter the outcome. We will leave from us trinity hanger at
Denton Airport tomorrow the 5th at 3:00pm. Plan to arrive 15 minutes early…Ps. Please register
for the events on the 6th at trumpmarch.com.” On January 6, 2021, HYLAND sent the following
message to the group, “We are scheduled for wheels up as close to 3pm today as possible. Please
be in the FBO lobby no later than 2:45. US trinity is the hanger. Just to the right of the ATC tower.
See y’all soon.”

       On January 05, 2021, HYLAND traveled via private plane from Denton, TX to
Washington, D.C. with the group. According to open source information, RYAN posted the below
photo on their Twitter account. The photo was taken from US Trinity Aviation in Denton, TX.
HYLAND is the individual circled in red in the photograph below.
         Case 1:21-mj-00181-ZMF Document 1-1 Filed 01/28/21 Page 3 of 7




       On the evening of January 5, 2021, Individual 1 posted a photo on their Facebook page and
tagged the Manassas Regional Airport in Manassas, VA. HYLAND and the group had arrived in
the Washington, D.C. area. HYLAND is the individual circled in red in the photograph below.




      Law enforcement agents retrieved a driver’s license photograph of HYLAND, a resident
of TEXAS, and confirmed HYLAND bore a resemblance to the pictures above.
         Case 1:21-mj-00181-ZMF Document 1-1 Filed 01/28/21 Page 4 of 7




        On January 6, 2021, RYAN posted a 21-minute Facebook Live video on their Facebook
account that depicts the group walking towards the U.S. Capitol building. HYLAND, Individual
1, RYAN, SCHWAB, and Individual 4 all appeared in the Facebook Live video.

       Your affiant conducted an initial review of some of the surveillance footage captured on
January 6, 2021 from cameras inside the Capitol building. During my review, I identified multiple
images that depict HYLAND entering the Capitol building through the Rotunda door and
attempting to walk through the crowds. In addition, I identified at least one image of HYLAND
holding up his cell phone inside the Capitol building. HYLAND is the individual circled in red in
the photographs below.
         Case 1:21-mj-00181-ZMF Document 1-1 Filed 01/28/21 Page 5 of 7




       On January 19, 2021, FBI Agents interviewed HYLAND. HYLAND stated that he was
responsible for the flight logistics but did not know any of the travelers prior to the trip. HYLAND
was Facebook friends with RYAN and SCHWAB. He extended the invitation for RYAN and
SCHWAB to accompany him to Washington, D.C., and they agreed. RYAN and SCHWAB
extended the invitation to Individual 1 and Individual 4.

        HYLAND informed law enforcement that the group traveled to Washington, D.C. on
January 5, 2021 via the private plane arranged by HYLAND. HYLAND stated that the group
checked into a hotel in Washington, D.C. that evening. According to the website,
www.trumpmarch.com, there were two events listed for January 6, 2021, one at 8:00am or 9:00am
at the Washington Monument/White House and another one at 1:00pm at the Capitol building.

        HYLAND noted that the group got up early on the morning of January 6, 2021 and headed
to the event near the Washington Monument and the White House. The event was “packed”, so
they stood in the back near the Washington Monument. The group eventually started to walk
towards the Capitol building for the 1:00pm event. When they got to the Capitol, there was one
food truck and no stage, so HYLAND, RYAN, SCHWAB, and Individual 4 went back to the hotel.
Individual 1 stayed near the Capitol grounds.

        HYLAND noted that sometime before the 1:00pm event, he, RYAN, SCHWAB, and
Individual 4 took an Uber back to the Capitol building. This time, however, they went to the
opposite side of the Capitol building, the East side near the U.S. Supreme Court. Before HYLAND
left the hotel, he stated that he did not know what was happening at the Capitol, only that there
were a lot of people present. When HYLAND arrived at the Capitol building, there were already
people inside.

         HYLAND described the walk up the steps of the Capitol building as a “funnel”. There
were two Capitol Police Officers holding the doors open at the top of the stairs. HYLAND asked
if he could go inside, and one of the police officers said, “everyone else is.” HYLAND advised
that he entered the Capitol building, as did RYAN and SCHWAB. He stayed in the Capitol
building for a very short time. HYLAND heard a loud bang, similar to a flash bang, and quickly
left through the door he walked in.

       HYLAND was shown the below photos during the interview. HYLAND identified the
individual circled in red as himself. 1




1
 SCHWAB gave an interview to FBI agents on January 15, 2021. SCHWAB stated in their interview that
HYLAND “absolutely did not” go into the U.S. Capitol building. However, in the photographs above, SCHWAB
cannot be seen near HYLAND. Nor did HYLAND recall telling SCHWAB whether or not he had entered the U.S.
Capitol building when he spoke to law enforcement. On the live stream video taken by RYAN, HYLAND can be
heard asking where SCHWAB is once they have entered the building, further corroborating that HYLAND and
SCHWAB were not together inside the U.S. Capitol building.
Case 1:21-mj-00181-ZMF Document 1-1 Filed 01/28/21 Page 6 of 7




                                                                 .
         Case 1:21-mj-00181-ZMF Document 1-1 Filed 01/28/21 Page 7 of 7




        Based on the foregoing, your affiant submits that there is probable cause to believe that
Jason Lee HYLAND violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your affiant submits there is also probable cause to believe that Jason Lee HYLAND
violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly
(D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at
any place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or
disturb the orderly conduct of a session of Congress or either House of Congress, or the orderly
conduct in that building of a hearing before, or any deliberations of, a committee of Congress or
either House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.


                                                     _________________________________
                                                     SPECIAL AGENT AMIE C. STEMEN
                                                     Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 28th day of January 2021.
                                                                              2021.01.28
                                                                              17:12:46 -05'00'
                                                     ___________________________________
                                                     ZIA M. FARUQUI
                                                     U.S. MAGISTRATE JUDGE
